



Exhibit 10.3
OWENS & MINOR, INC.
Restricted Stock Unit Agreement




THIS AGREEMENT, dated ____grant date____________ between OWENS & MINOR, INC., a
Virginia corporation (the "Company"), and ____participant name_________
("Participant"), is made pursuant and subject to the provisions of the Company's
2018 Stock Incentive Plan (the "Plan"). All capitalized terms used herein that
are not otherwise defined shall have the same meaning given to them in the Plan.


W I T N E S S E T H:


1.    Restricted Stock Unit Grant. Pursuant to the provisions of the Plan, on
__grant date________ (the “Date of Grant”), the Company granted to Participant,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein set forth, a Restricted Stock Unit Award of __quantity
granted____ Restricted Stock Units (the “Restricted Stock Units”). Upon
fulfillment of the conditions described in subsection 2(a) below, each
Restricted Stock Unit shall entitle the Participant to receive one share of the
Company’s Common Stock (“Common Stock”). Restricted Stock Units may not be sold,
transferred, assigned, pledged, conveyed, hypothecated or otherwise disposed of
by Participant.


2.    Terms and conditions. The Restricted Stock Units evidenced hereby are
subject to the following terms and conditions:


(a)    Holding Period. The Restricted Stock Units shall be earned by the
Participant following the expiration of a holding period ending on the [third]
anniversary of the grant date (the “Holding Period”) or the occurrence of an
event as provided in subsection 2(c) hereof. The Restricted Stock Units may be
immediately forfeited as provided in subsection 2(d) hereof. Notwithstanding the
foregoing, during the Holding Period, cash payments on the Restricted Stock
Units equivalent on a per share basis to the amount of any cash dividend paid on
the Common Stock will be accumulated and paid in respect of Restricted Stock
Units, without interest, if and at the time of expiration of the Holding Period
or, if earlier, the occurrence of any other earning event with respect to the
Restricted Stock Units with respect to which the dividends were credited,
provided, however, no cash dividends will be paid with respect to any Restricted
Stock Units that are forfeited. Any stock dividends or other shares of Company
stock or other property issued in respect of Common Stock, including without
limitation, shares issued in connection with stock splits and recapitalizations,
will be subject to the same conditions applicable to the Restricted Stock Units
with respect to which such dividends were credited.


(b)    Issuance of Common Stock. If Participant remains in the continuous
employment of the Company or an Affiliate during the entire Holding Period and
otherwise does not forfeit such shares pursuant to subsection 2(c) hereof, each
Restricted Stock Unit shall be earned and one share of Common Stock will be
issued and delivered to the Participant per







--------------------------------------------------------------------------------





Restricted Stock Unit earned no later than 30 days after the Restricted Stock
Units are earned (along with any cash dividends that are payable thereon).


(c)    Accelerated Earning or Forfeiture.


(i)
Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Holding Period by reason of
Participant’s death, the Restricted Stock Unit shall immediately be earned on
the date of Participant’s death and shares of Common Stock shall be issued and
delivered to Participant’s estate.



(ii)
Disability. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Holding Period by reason of “total and
permanent disability” (as such term is defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)), a pro rata number of
Restricted Stock Units shall be earned and one share of Common Stock per earned
Restricted Stock Unit shall be issued and delivered to Participant. The “pro
rata number” shall be the number of Restricted Stock Units multiplied by a
fraction, the numerator of which is the number of months (including a fractional
month) of Participant’s employment after the Date of Grant and the denominator
of which is [36].



(iii)
Retirement. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
retirement (defined below), all Restricted Stock Units shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.
Notwithstanding the foregoing, if Participant’s service to the Company or an
Affiliate continues from and after the date of retirement through (i) membership
on the Board, (ii) a written consulting services arrangement with the Company or
an Affiliate or (iii) at the discretion of the Company, a written
confidentiality and non-solicitation agreement with the Company
(“Post-Retirement Service”), Restricted Stock Units shall not be forfeited but
shall remain outstanding until the earlier of (i) the end of the Holding Period
at which time shares of Common Stock shall be issued and delivered to the
Participant or (ii) the date Participant ceases to provide Post-Retirement
Service at which time the Restricted Stock Units shall be forfeited. For
purposes of this Section 2(c)(iii), retirement shall mean severance from the
employment of the Company and its Affiliates (i) at or after the attainment of
age 55 and after completing a number of years of service (the total years of
service credited to Participant for purposes of determining vested or
nontransferable interest in a defined benefit pension plan maintained by the
Company or an Affiliate which satisfies the requirements of Section 401(a) of
the Code) that, when added to Participant’s age at the time of severance from
employment, equals at least 65 or (ii) at or after the attainment of age 65.





2



--------------------------------------------------------------------------------





(iv)
Termination of Employment by Company or Affiliate.



(a)
With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” all Restricted Stock Units
shall be forfeited immediately and all rights of Participant to such shares
shall terminate immediately without further obligation on the part of the
Company. For purposes of this Agreement, “cause” means: (i) misappropriation,
theft or embezzlement of funds or property from the Company or an Affiliate or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company or an Affiliate, (ii)
conviction of, or entry of a plea of “nolo contendere” with respect to, a felony
which, in the reasonable opinion of the Company, is likely to cause material
harm to the Company’s or an Affiliate’s business, customer or supplier
relations, financial condition or prospects, (iii) violation of the Company’s
Code of Honor or any successor code of conduct; or (iv) failure to substantially
perform (other than by reason of illness or temporary disability, regardless of
whether such temporary disability is or becomes a total and permanent disability
(as defined in paragraph 2(c)(ii) above), or by reason of approved leave of
absence) the duties of Participant’s job.



(b)
Without Cause. If Participant’s employment with the Company and its Affiliates
is terminated by the Company or an Affiliate without “cause,” a pro rata number
of Restricted Stock Units shall be earned one share of Common Stock per
Restricted Stock Unit earned shall be issued and delivered to Participant. The
“pro rata number” shall be the number of Restricted Stock Units multiplied by a
fraction, the numerator of which is the number of months (including a fractional
month) of Participant’s employment after the Date of Grant and denominator of
which is [36].



(v)
Termination of Employment by Participant. If Participant resigns from employment
with the Company and its Affiliates before the expiration of the Restricted
Period, without regard to the reason for such resignation (other than death,
disability or retirement as provided in subsections (i), (ii) and (iii) above),
all of the Restricted Stock Units shall be forfeited immediately and all rights
of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.



(vi)
Change in Control.



(a)
If, upon a Change in Control, (i) the Restricted Stock Units are assumed by, or
a substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as the Restricted Stock Units
with a value as of the Control Change Date substantially equal to the



3



--------------------------------------------------------------------------------





value of the Restricted Stock Units) and (ii) within 24 months of the Control
Change Date, Participant’s employment with the Surviving Entity is terminated by
the Surviving Entity without Cause (defined below), the Restricted Stock Units
shall immediately be earned on the date of employment termination and shares of
Common Stock shall be issued and delivered to Participant.


(b)
For purposes of this subsection 2(c)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed "willful" unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.



(c)
If, upon a Change in Control, the Restricted Stock Units are not assumed by, or
a substitute award granted by, the Surviving Entity in the Change in Control as
provided in subsection 2(c)(vi)(a) above, the Restricted Stock Units shall be
earned on the Control Change Date and shares of Common Stock shall be issued and
delivered to Participant.



3.     Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


4.     No Right to Continued Employment. The grant of Restricted Stock Units
hereunder does not confer upon Participant any right with respect to continuance
of employment by the Company or an Affiliate, nor shall it interfere in any way
with the right of the Company or an Affiliate to terminate his employment at any
time.


5.     Change in Capital Structure. The terms of this award shall be adjusted as
the Committee determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.


6.     Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.




4



--------------------------------------------------------------------------------





7.     Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.


8.     Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.


IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto.


OWENS & MINOR, INC.




By:_________________________________
President & Chief Executive Officer
    
    


PARTICIPANT


                            
                                                
Name:___Participant Name_________










5

